DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 10, 11, 13, 15, 17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al. (hereinafter “Schmid”) in view of United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”).  The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. are relied on as evidentiary references (copies provided in prior Official action). 

Referring to Applicant’s independent claim 1, Schmid teaches a pigment (See Abstract; pars. [0029], [0099]; the effect pigment of Schmid is equivalent to Applicant’s claim term “a pigment”), comprising: a core particle (pars. [0045], [0048], [0050]; Schmid teaches the core particle can be made of Ag, Au, Cu, Al, Ni, Sn, Cr, Pt, and mixtures or alloys thereof; Schmid teaches further the core particle can be made of mica, SiO2 flakes, Al2O3 flakes, TiO2 flakes, Fe2O3 flakes, BiOCl and glass flakes); an absorber layer on a portion of a surface of an external layer of a vapor deposited colorant (pars. [0031], [0048], [0090-91]; the metal layer of Schmid is equivalent to Applicant’s claim term “an absorber layer”), wherein the absorber layer includes a material chosen from a metal, combinations of metals, and alloys of metals (pars. [0048], [0091]; Schmid teaches suitable metals include Cr, Ti, Mo, W, Al and Ni); and a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), wherein the inorganic material is a MPEP 2144.05 [R-10.2019] (I)
Although Schmid teaches the pigment comprises a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), and Schmid teaches a layer that at least partially encapsulates the core and comprises an inorganic colorant or an organic colorant (pars. [0105], [0140] of Schmid), Schmid does not teach explicitly “the external layer of the vapor deposited colorant at least partially encapsulates the core particle and the absorber layer, wherein the vapor deposited colorant is a composite layer comprising an organic colored material and an inorganic material” according to Applicant’s claim language.
However, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito).  In at least one embodiment, Ito teaches the surfaces of inorganic particles may be coated with both a conductive metal and an organic compound in the alloy or composite form, by a known method such as the gas atomize method (col. 14, ll. 54-57 of Ito).  Ito teaches the organic compound includes polypyrrole and polyaniline (col. 13, ll. 58-61 of Ito).   The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. provide evidence both polyaniline and polypyrrole are solids at room temperature (See MSDS of Polyaniline and MSDS of Polypyrrole respectively).  There is a reasonable expectation the composite layer of Schmid can be fabricated via a vapor deposition technique according to the 

Referring to Applicant’s claim 2, Schmid as modified by Ito teaches the core particle is a reflector material comprising at least one of a metal and metal alloy (pars. [0045], [0048]; Schmid teaches the core particle can be made of steel, bronzes, brasses, Ag, Au, Cu, Al, Ni, Sn, Cr, Pt, and mixtures or alloys thereof).

Referring to Applicant’s claim 3, Schmid as modified by Ito teaches the core particle is a metal comprising aluminum, steel, copper, silver, gold, platinum, nickel, chromium, tin, and a mixture thereof (pars. [0045], [0048] of Schmid).

Referring to Applicant’s claim 4, Schmid as modified by Ito teaches the core particle is a metal alloy comprising at least one of stainless steel, brass, and bronze (pars. [0045], [0048] of Schmid).

Referring to Applicant’s claim 5, Schmid as modified by Ito teaches the vapor deposited colorant further comprises an organic uncolored material (par. [0113]; the organic monomers and polymers utilized as low refractive index materials of Schmid are equivalent to Applicant’s claim term “an organic uncolored material”).

Referring to Applicant’s claim 10, Schmid as modified by Ito teaches the pigment further comprises a dielectric layer (pars. [0031], [0099], [0105], [0112] of Schmid).

Referring to Applicant’s claim 11, Schmid as modified by Ito teaches the pigment further comprises a protection layer (par. [0117] of Schmid) comprising a passivating layer (par. [0126] of Schmid).

Referring to Applicant’s claim 13, Schmid as modified by Ito teaches the particle is a special effect pigment (pars. [0045], [0048] of Schmid).

Referring to Applicant’s claim 15, Schmid as modified by Ito teaches the dielectric layer is a dielectric stack of 3 layers of a high refractive index material interleaved with 2 layers of a low refractive index material (pars. [0095], [0116] of Schmid).

Referring to Applicant’s claim 17, Schmid as modified by Ito teaches the particle is a thin film interference pigment (par. [0045] of Schmid).

Referring to Applicant’s independent claim 20, Schmid teaches a method of making particles (See Abstract of Schmid), comprising depositing a colorant comprising an organic colored material on an absorber layer (pars. [0029], [0031], [0048-49], [0090-91], [0093], [0095] of Schmid), wherein the inorganic material can be a material having a refractive index ranging from greater than about 1.6 or a refractive index ranging from about 1.6 or less (pars. [0105], [0112-117] of Schmid).  The refractive index ranges taught by Schmid render obvious Applicant’s claimed range.  The refractive index ranges taught by Schmid overlaps Applicant’s claimed range of “from about 1.3 to about 2.3”.  MPEP 2144.05 [R-10.2019] (I)
Although Schmid teaches the pigment comprises a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), and Schmid teaches a layer that at least partially encapsulates the absorber layer and comprises an inorganic colorant or an organic colorant (pars. [0029], [0031], [0048-49], [0090-91], [0093], [0095], [0105], [0140] of Schmid), Schmid does not teach explicitly “depositing a composite layer of a colorant comprising an organic colored material and an inorganic material on an absorber layer via vapor deposition” according to Applicant’s claim language.
However, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito).  In at least one embodiment, Ito teaches the surfaces of inorganic particles may be coated with both a conductive metal and an organic compound in the alloy or composite form, by a known method such as the gas atomize 

Referring to Applicant’s claim 21, Schmid as modified by Ito teaches the pigment further comprises a dielectric layer on a portion of the surface of the core particle (pars. [0031], [0099] of Schmid), wherein the absorber layer is between the dielectric layer and the external layer of the vapor deposited colorant (pars. [0031], [0048], [0090-91] of Schmid). 

Referring to Applicant’s claim 22, Schmid as modified by Ito teaches the dielectric layer fully encapsulates the core particle (pars. [0031], [0099] of Schmid), wherein the absorber layer fully encapsulates the dielectric layer (pars. [0031], [0048], [0090-91] of Schmid), and wherein the external layer of the vapor deposited colorant fully encapsulates the absorber layer (pars. [0029], [0031], [0048-49], [0090-91], [0093], [0095], [0105], [0112-113], [0138-140] of Schmid; col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito).

Referring to Applicant’s claim 23, Schmid as modified by Ito teaches the dielectric layer is a first dielectric layer and a second dielectric layer (pars. [0031], [0099] of Schmid); wherein the first dielectric layer and the second dielectric layer are on opposite surfaces of the core particle (pars. [0031], [0099] of Schmid).

Referring to Applicant’s claim 24, Schmid as modified by Ito teaches the absorber layer is a first absorber layer and a second absorber layer (par. [0031] of Schmid); wherein the first absorber layer is on a surface of the first dielectric layer and the second absorber layer is on a surface of the second dielectric layer (par. [0049]; Schmid teaches the multilayer interference structures are symmetrical).

Referring to Applicant’s claim 25, Schmid as modified by Ito teaches the absorber layer fully encapsulates the core particle (pars. [0031], [0048], [0090-91] of Schmid), and wherein the external layer of the vapor deposited colorant fully encapsulates the absorber layer (pars. [0029], [0031], [0048-49], [0090-91], [0093], [0095], [0105], [0112-113], [0138-140] of Schmid; col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito).

Referring to Applicant’s claim 26, Schmid as modified by Ito teaches the absorber layer fully encapsulates the dielectric stack (pars. [0031], [0048], [0090-91] of Schmid); and the external layer of the vapor deposited colorant fully encapsulates the absorber layer (pars. [0029], [0031], [0048-49], [0090-91], [0093], [0095], [0105], [0112-113], [0138-140] of Schmid; col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al. (hereinafter “Schmid”) in view of United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”) as applied to claim 1 above, and further in view of United States Patent No. 6,565,770 B1 to Mayer et al. (hereinafter “Mayer”).  The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. are relied on as evidentiary references (copies provided in prior Official action).

Referring to Applicant’s claim 14, Schmid as modified by Ito does not teach explicitly the “wherein the core particle comprises a dielectric layer” according to Applicant’s claim language.
However, Mayer teaches interference pigment flakes and foils comprising a luminescent material coating structure which partially covers or encapsulates a color-shifting pigment flake, or covers the outer surface of a foil, that exhibit luminescent and color-shifting properties (See Abstract of Mayer). In at least one embodiment, Mayer teaches illustrates a pigment flake comprises a core layer which is substantially encapsulated by a first absorber layer (col. 17, ll. 2 or high index TiO2 formed by a sol-gel process (col. 17, ll. 62-65; FIG. 7 of Mayer). Mayer teaches a second absorber layer encapsulates dielectric layer (col. 17, ll. 65-66; FIG. 7 of Mayer). Mayer teaches the resultant pigment flake is embodied as a multilayer thin film encapsulated particle (col. 18, ll. 1-2; FIG. 7 of Mayer). Mayer teaches the core layer is preferably a flat, transparent planar material such as mica, glass, silica, indium tin oxide (ITO), or other dielectric material, which gives strength to the flake (col. 18, ll. 2-5; FIG. 7 of Mayer).  There is a reasonable expectation the core particle material of Schmid as modified by Ito can be modified to adopt the dielectric material taught by Mayer. Both Mayer and Schmid as modified by Ito teach a multilayer pigment (par. [0049] of Schmid; col. 18, ll. 1-2; FIG. 7 of Mayer) comprising absorber layers (pars. [0031], [0048], [0090-91] of Schmid; col. 17, ll. 59-62, 65-66; FIG. 7 of Mayer) and dielectric layers (pars. [0031], [0099] of Schmid; col. 17, ll. 62-65; FIG. 7 of Mayer).  As Schmid as modified by Ito teaches the pigment comprises a core particle made of mica, SiO2 flakes, Al2O3 flakes, TiO2 flakes, Fe2O3 flakes, BiOCl and glass flakes (par. [0050] of Schmid), Mayer, like Schmid as modified by Ito, also teaches the core layer is mica, glass and silica, and teaches further indium tin oxide (ITO) or other dielectric material, which gives strength to the flake (col. 18, ll. 2-5; FIG. 7 of Mayer).  Both Mayer and Schmid as modified by Ito teach mica, glass and silica are suitable core particle materials (par. [0050] of Schmid; col. 18, ll. 2-5; FIG. 7 of Mayer), and Mayer teaches further indium tin oxide (ITO) or other dielectric material are also suitable core particle materials (col. 18, ll. 2-5; FIG. 7 of Mayer). Mayer teaches the suitability of dielectric material as a core particle material (col. 18, ll. 2-5; FIG. 7 of Mayer) and, as both Mayer and Schmid as modified by Ito utilize the identical core particle materials (par. [0050] of Schmid; col. 18, ll. 2-5; FIG. 7 of Mayer), the core particle MPEP 2144.06 [R-08.2012]; MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the core particle material of Schmid as modified by Ito and adopt either indium tin oxide (ITO) or other dielectric material of Mayer. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Mayer teaches the suitability of dielectric material as a core particle material (col. 18, ll. 2-5; FIG. 7 of Mayer) and, as both Mayer and Schmid as modified by Ito utilize the identical core particle materials (par. [0050] of Schmid; col. 18, ll. 2-5; FIG. 7 of Mayer), the core particle material of Schmid as modified by Ito can be substituted with the dielectric material taught by Mayer.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al. (hereinafter “Schmid”) in view of United States Patent No. 4,585,673 to Sigai (hereinafter “Sigai”) and United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”).  The Material Safety Data Sheet for Polypyrrole from ThermoFisher Scientific and Material Safety Data Sheet for Polyaniline from Sigma Aldrich are relied on as evidentiary references (copies provided in prior Official action). 

Referring to Applicant’s independent claim 18 and dependent claim 19, Schmid teaches a method of making particles (pars. [0090], [0093], [0105], [0113], [0139]; Schmid teaches the organic dielectric materials are applied onto substrates by chemical vapor deposition processes).  
However, Sigai teaches a method for applying via chemical vapor deposition a continuous protective coating to the surface of individual phosphor particles suspended in a fluidized bed (See Abstract of Sigai).  In carrying out the method, Sigai teaches Examples of phosphor coating materials that can be applied include metal or nonmetal oxides (col. 3, ll. 39-41 of Sigai).  Sigai teaches further organo and alkoxide compounds of the metal or nonmetal of the desired oxide coating material which are volatilizable under the conditions of the method may be used as coating precursor materials in the present invention (col. 3, ll. 46-50 of Sigai).  Sigai teaches a feeder line carries the inert carrier gas into a stainless steel bubbler which contains volatilizable coating precursor material, usually in the liquid state (col. 4, ll. 53-56; See FIG. 1 of Sigai).  In the bubbler, Sigai teaches the coating precursor material is vaporized into the carrier gas (col. 4, ll. 56-57; See FIG. 1 of Sigai).  Sigai teaches further the carrier gas containing the vaporized coating precursor material is carried through a connector line into the base of a quartz glass reaction tube (col. 4, ll. 59-62 of Sigai).  Sigai teaches introducing the coating precursor material into the reaction tube via an inert carrier gas eliminates the problem of premature reaction of the precursor material to the desired coating material or to an undesired by-product. (col. 5, ll. 31-35 of Sigai).  There is a reasonable expectation the chemical vapor deposition technique taught by Schmid (pars. [0090], [0093], [0105], [0113], [0139] of Schmid) can be carried out via the vapor deposition technique utilizing a fluidized bed reactor as taught by Sigai (col. 3, ll. 39-41, 46-50, 53-57, 59-62; col. 5, ll. 31-35; See FIG. 1 of Sigai).  Just as Schmid teaches depositing organic and inorganic materials via chemical vapor deposition (pars. [0090], [0093], [0105], [0113], [0139] of Schmid), Sigai teaches specifically how to deposit, e.g., 
In addition, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito).  Ito teaches the conductive organic material includes polypyrrole and polyaniline (col. 13, ll. 58-61 of Ito).   The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. provide evidence both polyaniline and polypyrrole are solids at room temperature (See MSDS of Polyaniline and MSDS of Polypyrrole respectively).  There is a reasonable expectation the composite layer of Schmid as modified by Sigai can be fabricated via a vapor deposition technique according to the teachings of Ito.  Ito teaches a composite layer can be formed via a vapor deposition technique utilizing organic source materials (col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito).  And, the evidentiary references provide evidence both polypyrrole and polyaniline, i.e., the organic source materials taught by Ito (col. 13, ll. 58-61 of Ito) are solid 
Response to Arguments
Applicant’s claim amendments, see Amendment under 37 CFR 1.111, filed August 11, 2021, with respect to the rejection of claims 1-5, 7-17 and 20 under 35 USC 103 and rejection of claims 18 and 19 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al.; United States Patent No. 7,169,327 to Ito et al.; United States Patent No. 6,565,770 B1 to Mayer et al.; and, United States Patent No. 4,585,673 to Sigai.  Due to the new ground of rejection, that is, the rejection of claim 14 under 35 USC 103, the present Official action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731